ICJ_007_Asylum_COL_PER_1949-12-17_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE COLOMBO-PÉRUVIENNE
RELATIVE AU DROIT D'ASILE

ORDONNANCE DU 17 DÉCEMBRE 1949

1949

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

COLOMBIAN-PERUVIAN
ASYLUM CASE

ORDER OF DECEMBER 17th, 1949

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire colombo-péruvienne relative au droit d'asile,
Ordonnance du 17 décembre 1949 :
.C. I. J. Recueil 1949, p. 267.»

This Order should be cited as follows :

“‘Colombian-Peruvian asylum case, Order of December 17th, 1949 :
I. C. J. Reports 1949, p. 267.”

 

N° de vente :
Sales number 29

 

 

 
267

COUR INTERNATIONALE DE JUSTICE

1949
> 17 décembre
Réle général
n°7

ANNEE 1949

Ordonnance rendue le 17 décembre 1949

AFFAIRE COLOMBO-PERUVIENNE
RELATIVE AU DROIT D’ASILE

Le Président de la Cour internationale de Justice,
Vu l’article 48 du Statut de la Cour,
Vu les articles 37 et 38 du Réglement,

Vu l'ordonnance rendue par le Président en exercice de la Cour,
à la date du 20 octobre 1949, aux fins d’instituer une procédure
dans le différend opposant la République de Colombie à la Répu-
blique du Pérou (affaire relative au droit d'asile),

Considérant qu’à la date du 13 décembre 1949 l'agent du Gou-
vernement de Colombie a sollicité la prorogation au 15 janvier
1950 du délai afférent à la présentation du Mémoire de ce Gou-
vernement, délai que l'ordonnance précitée avait fixé au 30 décem-
bre 1949 ;

Considérant que l'agent du Gouvernement du Pérou a fait
savoir, le 14 décembre, qu'il ne s’opposait pas à cette demande ;

Considérant qu'il importe, dans l'intérêt d’une bonne adminis-
tration de la justice, de ne pas retarder le règlement de ce différend ;

Décide :

1) de proroger aux dates suivantes les délais fixés par l'ordon-
nance du Président en exercice de la Cour du 20 octobre 1949
pour la présentation du Mémoire et du Contre-Mémoire :

4
268 ORDONNANCE DU I7 XII 49 (DROIT D'ASILE)

pour le Mémoire du Gouvernement de la République de Colom-
bie: le mardi Io janvier 1950;

pour le Contre-Mémoire du Gouvernement de la République du
Pérou : le mardi 21 mars 1950;

2) de maintenir les dates fixées dans l’ordonnance précitée pour
la présentation de la Réplique et de la Duplique, à savoir :

pour Ja Réplique du Gouvernement de la République de
Colombie : le jeudi 20 avril 1950;

pour la Duplique du Gouvernement de la République du Pérou :
le mardi 30 mai 1950.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le dix-sept décembre mil neuf
cent quarante-neuf, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de la République de Colombie et au
Gouvernement de la République du Pérou.

Le Président de la Cour,
(Signé) J. BASDEVANT

Le Greffier de la Cour,
(Signé) E. HaMBro
